Citation Nr: 1122970	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for scar on right side of face.

2.  Entitlement to service connection for dental disability / jaw disability due to lockjaw.

3.  Entitlement to service connection for anxiety disorder.

4.  Entitlement to service connection for vision loss.

5.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in February 2010.

The Veteran testified at a Board videoconference hearing in March 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran has not been afforded any VA examination to develop medical evidence in connection with any of the service connection claims currently on appeal.

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  McLendon states that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service that would support incurrence or aggravation, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Entitlement to service connection for scar on right side of face

With regard to the issue of entitlement to service connection for a scar on the right side of the face, the Board notes that the Veteran is competent to report that he currently has a scar on the right side of his face.  He testified that he has had such a scar since the time of his military service.  Significantly, the service treatment records contain pertinently corroborative evidence of the Veteran's claim that he suffered a laceration to his face during active duty service.  A May 1969 service treatment record shows that the Veteran fell and scratched his face in a fall significant enough to have resulted in medical attention and to have caused some residual feelings of nausea.

The Board finds that the facts in this case meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this issue for a VA examination to address the question of the likely etiology of the scar on the right side of the face.

Entitlement to service connection for dental disability / jaw disability due to lockjaw

With regard to the issue of entitlement to service connection for a dental disability due to lockjaw, the Veteran testified at his March 2011 Board hearing concerning his recollection of the aftermath of an in-service dental procedure that resulted in a period of hospitalization for lockjaw during service.  The Veteran's hearing testimony described that since service, he has experienced symptoms of periodic pain and locking of his jaw.  The Veteran appears to seek service connection for the jaw dysfunction as well as for "further damage to my teeth" that he described in a March 2009 written statement to be the result of a doctor prying open his jaw during in-service treatment.

The Veteran's competent testimony concerning his in-service symptoms of dental and jaw problems plus the service treatment records concerning in-service dental treatment (and whatever corroborative information may be obtained from the in-service hospital records the RO/AMC is directed to seek, as discussed below), raise a medical question of whether any of the Veteran's in-service dental or jaw problems were causally or etiologically linked to a current claimed dental or jaw disability.  The Board notes that the Veteran is competent to report that he currently experiences episodes of his jaw locking and that he perceives damage to his teeth.  He testified that he has had symptomatic episodes dating back to the time of his military service following dental treatment.  Service treatment records available at this time do contain documentation of some dental treatment.

The Board finds that the facts in this case meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this issue for a VA examination to address the question of the likely etiology of the claimed jaw disability.

Furthermore, the Board notes that a May 1969 service treatment record refers to the Veteran receiving an Article 15 during basic training due to an argument with an officer.  Significantly, the Veteran stated in his February 2010 substantive appeal that he received an Article 15 because he cursed at an officer in connection with his being in pain due to jaw problems at that time.  The Board finds that the Veteran's service personnel records concerning this event could contain information that may help corroborate the Veteran's contentions in this case.  The RO/AMC should take appropriate steps to obtain the Veteran's pertinent service personnel records for review in the claims file.

Entitlement to service connection for anxiety disorder

With regard to the issue of entitlement to service connection for anxiety disorder, the Board notes that the Veteran is competent to report that he currently experiences symptomatic anxiety.  He testified that he has had such anxiety symptoms since the time of his military service, and the Veteran specifically references being assaulted and beaten during service.  Significantly, the service treatment records contain pertinent evidence showing that that the Veteran experienced potentially pertinent symptoms during service.  In May 1969, the Veteran was treated for drug intoxication; the record indicates that the Veteran had previously had minor teacher relationship problems and had an Article 15 in the past for talking back to an officer during basic training.  A May 1970 service treatment record shows that the Veteran was seen for "situational anxiety" and sought a reassignment close to home.  The Board notes that the Veteran's August 1968 induction medical history questionnaire included the Veteran's endorsement of a history of nervous trouble, but without any medical diagnosis noted; the examining physician commented that the Veteran was "nervous."  The Board also note that the Veteran's March 2011 hearing testimony related his in-service drug use to his symptoms of anxiety, and the Board notes that the service treatment records do document an incident of acute drug intoxication in May 1969.

Thus, in light of the above discussed evidence together with any additional evidence developed in connection with the Veteran's claimed in-service personal assault (discussed below), the Board finds that there is (1) competent evidence of persistent or recurrent symptoms of current anxiety problems, and (2) evidence establishing that a pertinent event, injury, or disease occurred in service that may support finding in-service incurrence such that it serves as (3) an indication that the claimed anxiety disorder may be associated with the Veteran's service, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Board finds that the facts in this case meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this issue for a VA examination to address the question of the likely etiology of the claimed anxiety disorder.

Furthermore, the Board notes that the service treatment records refer to the Veteran receiving an Article 15 during basic training due to an argument with an officer.  The Board finds that the Veteran's service personnel records concerning this event could contain information concerning the Veteran's mental state during service and could be potentially pertinent to the Veteran's claim.  The RO/AMC should take appropriate steps to obtain the Veteran's pertinent service personnel records for review in the claims file.

Additionally, the Veteran maintains that his claimed anxiety disorder is related to a personal assault he experienced while in service.  The Veteran discussed this during his Board hearing testimony in March 2011.  Regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the RO/AMC is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).  The Board finds that additional development is necessary prior to final appellate review.

The Board notes that 38 C.F.R. § 3.304(f)(4) provides that in cases of an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also M21-1MR IV.ii.1.D.14 and 15.

This issue must be remanded for accomplishment of the required development before informed appellate review may properly proceed.

Entitlement to service connection for vision loss

With regard to the issue of entitlement to service connection for vision loss, the Board notes that the Veteran is competent to report that he currently experiences deficits in his optical vision.  In a March 2009 written statement, the Veteran testified that "I was jumped by four other soldiers a month before I got out and they severely beat my face and I believe this trauma has caused my vision loss."  At the Veteran's March 2011 Board hearing, he further testified that he also attributed his claimed vision deficits to experience during service "puttin' out the flares" which apparently involved being in close proximity to bright light flares.  The Veteran described "that sulfur is really, really bright" and that he was never instructed to look away from the flares.  The Veteran is competent to recount experiencing a physical assault during service and is competent to recall looking at bright flares during service.

The Board finds that the facts in this case meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this issue for a VA examination to address the questions of the nature and likely etiology of any current deficits of vision.

The Board also observes that the Veteran's description of an in-service personal assault is at the center of not only this issue of vision loss but also the Veteran's claim of entitlement to service connection for anxiety disorder.  As discussed above, additional development is required in connection with the alleged in-service assault, and such development may be pertinent to this issue as the Veteran has contended that his vision loss may be etiologically linked to the described personal assault.

Entitlement to service connection for back disability

With regard to the issue of entitlement to service connection for a back disability, the Board notes that the Veteran is competent to report that he currently has symptoms of back pain.  He testified that he has had such symptoms since the time of an in-service back injury.  Significantly, the service treatment records contain pertinently corroborative evidence of the Veteran's claim that he experienced back symptoms during active duty service.  A June 1971 service treatment record shows that the Veteran complained of muscle spasm in the low back.

The Board finds that the facts in this case meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this issue for a VA examination to address the question of the likely etiology of the claimed back disability.

In-Service Hospitalization at Fort Ord

The Board notes that the Veteran has testified that he was hospitalized during service for a lockjaw episode that is at the core of his claim of entitlement to service connection for jaw / dental disability.  There is no documentation of the described hospitalization in the claims file at present.  Although the Veteran's hearing testimony was somewhat unclear as to whether the in-service hospitalization took place at a U.S. Military facility or at a private facility, the Veteran's September 2009 notice of disagreement is explicit in indicating that the Veteran recalls being treated for lockjaw "at the Army Hospital in Ft. Ord."  He indicated in his March 2009 claim that he was hospitalized at "Ft. Ord Hospital" in October and possibly November 1968.

Review of the claims file reveals no clear attempt on the part of the RO to ascertain the availability of, nor to otherwise obtain, the records of the Veteran's described hospitalization at the Army Hospital in Ft. Ord in October and possibly November of 1968.  The details of this hospitalization appear to have been an essential aspect of the Veteran's contentions on appeal concerning the etiology of his current jaw / dental disability.  Although the Veteran's service treatment records have been obtained and added to the claims file, it is unclear whether all available avenues of obtaining the identified in-service hospitalization records have been explored.  As the claims-file currently contains no documentation of the described pertinent in-service hospitalization, and as the Veteran has provided sufficient detail to permit a reasonable search for such records, the RO should assist the Veteran by taking appropriate action to attempt to obtain the records of the described in-service hospitalization.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should provide the Veteran with notice regarding the information and evidence that is necessary to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).

2.  The AMC/RO should take appropriate action to determine the availability of, and to obtain, the Veteran's service treatment records from the Army Hospital at Fort Ord.  All such efforts should be documented in the claims file.  If the AMC/RO is unable to obtain these records, the Veteran must be notified of this fact and a copy of such notification associated with the claims file.  All such available service records should be associated with the claims file.

3.  The AMC/RO should take appropriate action to obtain all of the Veteran's pertinent service personnel records that are not already incorporated into the claims file.  In particular, any records associated with the described Article 15 proceedings during the Veteran's basic training should be sought for review.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  After completion of the above, the RO/AMC should schedule the appellant for a VA psychiatric examination.  It is imperative that the claims file be made available to and be reviewed by the examiner.  All current acquired psychiatric disorders should be clearly reported. 

The examiner should respond to the following:

     a)  do service treatment records and/or service personnel records make it at least as likely as not (a 50% or higher degree of probability) that the claimed personal assault occurred during service?  The examiner is requested to specifically identify and discuss the significance of any behavior changes during service.  

     b)  if the examiner finds that the claimed assault occurred during service, is it at least as likely as not (a 50% or higher degree of probability) any current acquired psychiatric disorder causally related to such attack?  

     c)  regardless of whether or not the examiners finds that the claimed inservice assault occurred, is it at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disorder was manifested during service, or is otherwise causally related to service?

Note: The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.

5.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed scarring of the right side of his face.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion addressing the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's scarring of the right side of the face is causally related to his active duty service or any incident therein?  In opining on this matter, please specifically address any pertinent service treatment records, including those indicating injury or laceration to the face during service.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

6.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed dental and jaw disabilities.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion addressing the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current dental or jaw disability currently diagnosed in the Veteran is causally related to his active duty service or any incident therein?  In opining on this matter, please specifically address any pertinent service treatment records, including those concerning dental treatment during service.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

7.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed vision loss disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion addressing the following:

a)  Is the Veteran currently diagnosed with any disability manifesting in a deficit of his vision other than refractive error?

b)  If the answer to item (a) above is 'yes,' then is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current chronic disability impacting the Veteran's vision is causally related to his active duty service or any incident therein?  In opining on this matter, please specifically address any pertinent service treatment records and also please address the potential significance, if any, of any claimed exposure to bright lights or physical trauma during service.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

8.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed back disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion addressing the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current back disability diagnosed in the Veteran is causally related to his active duty service or any incident therein?  In opining on this matter, please specifically address any pertinent service treatment records, including those indicating back pain and muscle spasm during service.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

9.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationales have been offered.

10.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

